Citation Nr: 1217914	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO. 08-19 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Propriety of the evaluations afforded for a skin disorder (diagnosed as keratoderma) involving the feet and bilateral hallux valgus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active service from September 1978 until January 1982. 

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection and a noncompensable rating (effective October 16, 2003) for a skin disorder of the bilateral feet, that was identified as porokeratotic lesions and claimed as plantar warts and calluses. 

By way of a September 2007 rating action, the RO awarded a single 10 percent rating (effective back to the date of service connection) for the skin disorder involving both feet, and now with right foot hallux valgus. 

By way of a July 2010 rating decision, the RO recharacterized the Veteran's service-connected foot disabilities, and awarded separate ratings for each foot. The RO awarded a 10 percent rating for porokeratosis of the right foot with right hallux valgus and another 10 percent rating for porokeratosis of the left foot.  

This matter was previously before the Board in November 2010. The Board remanded the claims for a travel board hearing. The Veteran received a travel board hearing before the undersigned Veterans Law Judge in March 2011.

This matter again came before the Board in September 2011. The Board remanded the claim to provide the Veteran the opportunity to provide information regarding his medical treatment and to afford him a new VA examination that would identify the precise nature and severity of the Veteran's service-connected disabilities involving the right and left feet. The RO/AMC has since accomplished the development directed by the Board.

The Board notes that over the years, the RO has included right foot hallux valgus when considering the proper rating of the foot disabilities.  By way of the most recent remand in September 2011, the Board sought a VA examination to determine the diagnoses and severity of the foot disabilities, specifically including the hallux valgus. The October 2011 VA examiner identified a different diagnosis for the Veteran's service-connected skin disorder (specifically the new diagnosis is acquired keratoderma) and also found the Veteran to have severe, bilateral hallux valgus.  With these new objective medical findings as guide, the Board has recharacterized the matter on appeal (as stated above) to best reflect our consideration of the true matter on appeal, which is the question of the proper rating for the service-connected skin disorder and hallux valgus of each foot.
  
The assignment of a particular diagnostic code is dependent on the facts of a particular case. See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). The Board finds that Diagnostic Code 5280 for hallux valgus would be the most appropriate diagnostic code in the present claim regarding hallux valgus in each foot. As will be explained herein, the Board finds that the diagnostic code applicable for rating the Veteran's service-connected skin disability would be Diagnostic Code 7824, for diseases of keratinization, including palmoplantar keratoderma. Other diagnostic codes associated with skin problems or disorders of the feet would not be applicable, as the Veteran's only service-connected disability associated with either of his feet is his skin disability and hallux valgus. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.






FINDINGS OF FACT

1. The Veteran's skin disability, diagnosed as keratoderma, is localized to the feet, with more than topical therapy and intermittent treatment, but not systemic manifestation or generalized cutaneous involvement and intermittent systemic medication. 

2. The Veteran's right foot hallux valgus is severe, equivalent to the amputation of the great toe. 

3. The Veteran's left foot hallux valgus is severe, equivalent to the amputation of the great toe. 


CONCLUSIONS OF LAW

1. The Veteran's skin disorder is best evaluated with a single 10 percent rating since the effective date of service connection, and the criteria for an initial evaluation in excess of 10 percent for a skin disability localized to the feet have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118 Diagnostic Code 7824 (2011).

2. The criteria for a separate, initial evaluation of 10 percent, and no higher, for right foot hallux valgus have been met since the effective date of service connection. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.72, Diagnostic Code 5280 (2011).

3. The criteria for a separate, initial evaluation of 10 percent, and no higher, for left foot hallux valgus have been met since the effective date of service connection. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.72, Diagnostic Code 5280 (2011).


  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from disagreement with the initial evaluations following the grants of service connection for a skin disability and hallux valgus. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained. 38 U.S.C.A. § 5103A. VA has associated with the claims folder the service treatment records and reports of his post-service treatment. The RO/AMC also accomplished the development directed by the Board in the November 2010 Board remand. The Veteran received a new formal VA examination in October 2011. The RO/AMC also sent a letter to the Veteran in October 2011 asking him to identify his medical providers for his foot problems and giving him the opportunity to request that VA attempt to obtain those records. The Veteran provided notice of his private medical providers in an October 2011 statement and copies of those records. He did not request that VA attempt to obtain any records. 

Applicable Law 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Here, it appears that the Veteran's service-connected skin disorder of the feet, and his service-connected bilateral hallux valgus are manifested by relatively the same symptoms since the effective date of service connection in October 2003.  As such, the ratings assigned by this decision are constant from that date forward.   

The Veteran has taken issue with the current 10 percent rating currently afforded for his right foot disorder (service-connected as a skin disorder with hallux valgus), and the 10 percent rating currently afforded for his left foot disorder (service-connected as a skin disorder).  As discussed in the introduction, the Board has seen fit to evaluate the Veteran's service-connected disorders with three ratings:  one for his service-connected skin disorder involving his feet, one for his service-connected hallux valgus of the right foot, and one for his service-connected hallux valgus of the left foot. 


Skin Disability Localized to the Bilateral Feet 
 
Although the RO originally granted service connection for porokeratotic lesions, the Board notes that the October 2011 VA examiner clarified that diagnosis and found that the Veteran actually has acquired keratoderma rather than porokeratosis. The Board is therefore rating the skin disability manifested by the Veteran's acquired keratoderma. 

In the July 2002 revision of the diagnostic code for skin disorders, VA added Diagnostic Code 7824 for diseases of keratinization, including icthyoses, Darier's disease, and palmoplantar keratoderma. Under Diagnostic Code 7824, a noncompensable rating is warranted when no more than topical therapy is required during the past 12-month period. A 10 percent rating is warranted when there is localized or episodic cutaneous involvement; and, when intermittent systemic medication, such as immunosuppressive retinoids, is required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted when there is either generalized cutaneous involvement or systemic manifestations; and, when intermittent systemic medication, such as immunosuppressive retinoids, is required for a total duration for six weeks or more, but not constantly, during the past 12-month period. A 60 percent rating is warranted when there is generalized cutaneous involvement or systemic manifestations; and constant or near-constant systemic medication, such as immunosuppressive retinoids, is required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7824. 

Generally, requiring no more than topical therapy during the past 12 month period warrants a noncompensable rating. The evidence, including the VA examinations, generally document that the Veteran requires topical therapy. The evidence does not clearly document a disability picture described by Diagnostic Code 7824 for a 10 percent disability rating, with localized or episodic cutaneous involvement; and, intermittent systemic medication, such as immunosuppressive retinoids, required for a total duration of less than six weeks during the past 12-month period.

The Veteran does not allege that his skin disability entails systemic involvement or that he is taking systemic therapy, such as immunosuppressive retinoids, for it. Additionally, the medical evidence of record, such as the VA examinations, consistently showed that the Veteran did not use anything more than topical therapy to treat his acquired keratoderma calluses.  

The Board does note, however, that in his March 2011 Board hearing, the Veteran reported that he would soak his feet, then scrape them and then apply a cream to them. The June 2006 VA examiner similarly noted that the Veteran's treatment included debridement.  The record thus documents that the Veteran treats his skin disorder with more than just topical therapy and that he has to take such actions intermittently. Giving the Veteran the benefit of the doubt, the Board finds that his disability picture from the skin disorder impacting the Veteran's feet is more severe than indicated by a noncompensable disability rating and his intermittent treatment warrants a 10 percent disability rating. 

The Board does not find, however, that a disability rating in excess of 10 percent is warranted for the skin disorder at any period since the effective date of service connection.  During the June 2006 VA examination, the Veteran denied the use of oral medications, inserts and corrective or assistive devices. Additionally, during the October 2011 VA examination, the examiner found that the Veteran's acquired keratoderma did not involve either generalized cutaneous involvement or systemic manifestations. The examiner also found that no intermittent systemic medications were used (such as immunosuppressive retinoids) during the past year. The evidence in this case consistently weighs against finding any criteria for a higher disability rating are met under Diagnostic Code 7824. As such, a 10 percent disability rating, and no higher, is warranted for the service-connected skin disability.

The Board has considered whether higher ratings could be possible under other diagnostic codes for rating skin disorders.  In order to receive the next higher rating (30 percent) under possibly applicable or analogous Diagnostic Codes such as 7806 (for rating dermatitis or eczema), 7816 (for rating psoriasis), or 7822 (for rating papulosquamous disorders), the evidence would have to show 20 to 40 percent of the entire body or the exposed area is affected, or that that the Veteran required be on systemic therapy or intensive light therapy for at least 6 months.   Such findings are not in evidence, and evaluation under these other codes is inapplicable.  

In short, the evidence supports a finding that a single 10 percent rating is in order for the Veteran's skin disability, diagnosed as keratoderma, that is localized to the feet, with more than topical therapy and intermittent treatment, but no systemic manifestation or generalized cutaneous involvement and intermittent systemic medication.

Right and Left Foot Hallux Valgus

The Board now turns its attention to evaluation of the Veteran's hallux valgus. As previously noted, the RO included the Veteran's hallux valgus as part of the rating in effect for the service-connected right foot disability.  As discussed above, separate ratings are warranted for hallux valgus in each foot.    

Under Diagnostic Code 5280, a 10 percent rating is the maximum schedular rating available for hallux valgus unilateral, operated with resection of the metatarsal head. 38 C.F.R. § 4.71a.

The only VA examination to address the Veteran's bilateral hallux valgus and its severity is October 2011 VA examination. That VA examiner noted that the Veteran had had severe symptoms of hallux valgus, with a functional equivalent to amputation of the great toe bilaterally. 

Under Diagnostic Code 5280, a 10 percent rating is warranted for unilateral hallux valgus, severe, if equivalent to amputation of great toe. As the October 2011 VA examination supports such findings, the Board finds that a 10 percent disability rating is warranted for each foot's hallux valgus, from the date of the initial service connection of the claim. The 10 percent disability rating is the maximum schedular rating possible under Diagnostic Code 5280, and no other Diagnostic Codes are applicable for rating hallux valgus.  

Having carefully considered all the evidence of record in light of the pertinent laws and regulations, the Board finds that a higher rating is not warranted. 38 C.F.R. § 4.7. 

The Board has considered rating the hallux valgus under Diagnostic Code 5284, for evaluating foot injuries (even though hallux valgus is not an injury).  The evidence does not demonstrate a greater than moderate level of foot disability attributable to the service-connected hallux valgus. The 10 percent rating currently assigned for each foot contemplates a moderate level of disability consistent with the symptoms evidenced in this case.  The October 2011 VA examiner found that the Veteran did not use any assistive devices as a normal mode of locomotion and that there was no functional impairment of an extremity such that no effective function remained that would be equally well served by an amputation with prosthesis, for functions such as balance and propulsion.  The objective evidence of record does not show that the Veteran's service-connected hallux valgus warrants a rating in excess of 10 percent in either foot under Diagnostic Code 5284, for moderately severe foot injuries. 

The appellant has also put forth credible complaints of pain on use of the joint. With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995). Taking all of the evidence of record into consideration, the Board finds that the Veteran's hallux valgus is likely manifested by some functional limitation due to pain on motion. Therefore, the separate, initial evaluations of 10 percent ratings are justified, but increased ratings are not warranted. The Board notes that each 10 percent rating contemplates complaints of pain, especially on extended use. There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain. 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280. 

Based on the foregoing, the Veteran's hallux valgus is best rated with two separate 10 percent disability ratings, one for each the left and right foot, from the effective date of service connection in October 2003. 

Finally, the disabilities do not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If it is not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

In this case, the rating criteria are not inadequate. Higher ratings are available for the service-connected skin disability; however the Veteran simply does not meet the criteria for a higher rating for the skin problem.  While no higher rating is available for the hallux valgus, higher ratings would be available if the Board rated the Veteran under other analogous diagnostic codes.  Here, however, the Veteran does not have symptomatology sufficient to rate the hallux valgus under the other diagnostic codes.  Furthermore, the skin problem and the hallux valgus are not shown to interfere with employment or cause frequent periods of hospitalization.  
Accordingly, referral for extraschedular consideration is not warranted here.


[Continued on following page]




ORDER

An single initial evaluation of 10 percent, effective from October 16, 2003, is proper for the Veteran's skin disability, specifically acquired keratoderma, localized to the feet; and any claim for a higher rating is denied. 

Subject to the provisions governing the award of monetary benefits, an initial, separate evaluation of 10 percent, and no higher, for right foot hallux valgus, is granted, effective from October 16, 2003. 

Subject to the provisions governing the award of monetary benefits, an initial, separate evaluation of 10 percent, and no higher, for left foot hallux valgus, is granted, effective from October 16, 2003. 


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


